DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the response filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
January 16, 2020
Response to Arguments and Amendments
Applicant's arguments filed February 22, 2022 with respect to Claims 13, 14, 21, 24, and 25 under 35 USC §102 have been fully considered but they are not persuasive.
In response to applicant's argument that Schaefer is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Schaefer reference is drawn to a method of controlling a hybrid vehicle with a drivetrain which comprises an internal combustion engine, an electric machine, a starting element, and a transmission with a coupling element for coupling the internal combustion engine with an electric machine.  The instant application is drawn to, inter alia, a method and a control unit for operating a hybrid vehicle that includes a prime mover (internal combustion engine), a transmission, a separating clutch, and a starting component.  Therefore, a person having ordinary skill in the art would look to the references such as the Schaefer reference to identify improvements in related control methods and control units.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that “Shimanaka is directed to a control apparatus for a hybrid vehicle. In Shimanaka, a disconnect clutch CL1 is opened when an engine stall is predicted and not when an increase in driving resistance is detected. Because Shimanaka teaches opening the disconnect clutch CL1 when engine stall is predicted, which is not equivalent to increased driving resistance,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Therefore, the rejections have been maintained.
Regarding Applicant’s remarks regarding independent claims 11 and 18 on Page 6 of the remarks filed February 22, 2022, examiner notes that Claim 11 is not a currently pending claim and Claim 18 is a claim which depends from Claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  are rejected under 35 U.S.C. 103 as being unpatentable over  (), hereinafter  in view of  () hereinafter  and further in view of Shimanka (US 8386107).
Regarding Claim , 
 disclose:
A method for operating a hybrid vehicle that includes a prime mover (1), a transmission (4) (), a separating clutch (7) (), and a starting component (8) (6; Figs 1-2), 
the prime mover (1) including an internal combustion engine (2) () and an electric machine (3) () (¶¶), 
the transmission (4) () including a plurality of shift elements (¶¶), 
the transmission (4) () connected between the prime mover (1) and a driven end (5), the separating clutch (7) () connected between the internal combustion engine (2) () and the electric machine (3) () (¶¶0034-0035, ), 
the starting component (8) (6; Figs 1-2) provided either by a separate launch clutch or by at least one of the plurality of shift elements (¶¶0019; “Alternatively, the transmission can be designed as a stepped automatic with hydrodynamic torque converter / lock-up clutch as starting element”), 
the method comprising: 
during travel with the internal combustion engine (2) () running and the separating clutch (7) () engaged, monitoring a rotational speed of one of more of the internal combustion engine (2) (), the electric machine (3) (), the transmission (4) (), and the driven end (5) in order to detect an increase in driving resistance (¶¶, 0022, 0024-0025); and 
when the monitored rotational speed falls below or reaches a first limiting value (G3), partially disengaging the separating clutch (7) () toward a disengagement position in which a torque transmitted by the separating clutch (7) () (¶¶; “before reaching the minimum speed, so that it is already at an operating point when reaching the minimum speed and can be quickly brought to the corresponding position when reaching the minimum speed in which it decouples the internal combustion engine at least partially from the electric machine. For this purpose, for example, in the case of a threshold value which is above the minimum speed, the coupling element can already be activated and thus be brought to the corresponding operating point. In other embodiments, however, the minimum speed is chosen so that it takes into account a certain delay has the coupling element until it decouples the internal combustion engine at least partially from the electric machine. In yet other embodiments, the coupling element, however, is almost instantaneously able to provide the at least partial decoupling and in such embodiments, the coupling element is then driven when the determined speed is less than or equal to the minimum speed.”).
 fail to explicitly disclose:
is adjusted such that an idling speed controller of the internal combustion engine (2) accelerates the rotational speed of the internal combustion engine (2) ()  toward an idling speed of the internal combustion engine (2) () (¶¶).  
 disclose:
a prior art  upon which the claimed invention (claimed invention) can be seen as an “improvement” 
 teach:
a prior art  using a known technique that is applicable to the method of   Namely, the technique of adjusting the torque transmitted by a separating clutch such that an idling speed controller of the internal combustion engine accelerates the rotational speed of the internal combustion engine toward an idling speed of the internal combustion engine (¶¶0007, , 0015-0016, 0034, 0036; “The electromotive operation … is maintained until the engine speed back to a predetermined value above the idle speed setpoint of the internal combustion engine 2 has risen and is then deactivated again in the context of the stalling protection.”; “control device 1 the operation of the coupling by means of the signal line 16 monitor and thereby recognize starting operations and / or switching operations … for activating the stalling protection, … upon detection of a switching operation at the time of the coupling-in operation, the electromotive operation …  is activated,”) in order to avoid stalling (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would adjust the torque transmitted by a separating clutch such that an idling speed controller of the internal combustion engine accelerates the rotational speed of the internal combustion engine toward an idling speed of the internal combustion engine in  to in order to avoid stalling (¶¶) (See: MPEP 2143(I)(D)).
 disclose:
wherein the method is carried out while a gas pedal of the hybrid vehicle is actuated and a brake pedal of the hybrid vehicle is not actuated.  
 disclose:
a prior art  upon which the claimed invention can be seen as an “improvement” 
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of carrying out the method while a gas pedal of the hybrid vehicle is actuated and a brake pedal of the hybrid vehicle is not actuated (Col 2, Lines 4-18, Col 3, Lines 13-28) in order to prevent engine stalling (Col 2, Lines 4-18, Col 3, Lines 13-28). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by to the  of the combination of references would have yielded predicable results and resulted in an improved .  Namely, a  that would carry out the method while a gas pedal of the hybrid vehicle is actuated and a brake pedal of the hybrid vehicle is not actuated in the combination of references in order to prevent engine stalling (Col 2, Lines 4-18, Col 3, Lines 13-28) (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
further comprising determining the disengagement position of the separating clutch (7) based at least in part on a presently maximally possible idling torque of the internal combustion engine (2)  (: ¶¶) (: ¶¶).  
Regarding Claim , 
 disclose:
further comprising determining the first limiting value (G3) of the monitored rotational speed based at least in part on one or more of a gradient with respect to time of the reduction of the monitored speed, a temperature of the separating clutch (7), a transmission oil temperature, and a charge state of an electric accumulator (6) from which the electric machine (3) is supplied with electrical energy (: ¶¶).  
Regarding Claim , 
disclose:
A control unit for operating a hybrid vehicle that includes a prime mover (1), a transmission (4) (), a separating clutch (7) (), and a starting component (8) (6; Figs 1-2), 
the prime mover (1) including an internal combustion engine (2) () and an electric machine (3) () (¶¶), 
the transmission (4) () connected between the prime mover (1) and a driven end (5), the separating clutch (7) () connected between the internal combustion engine (2) () and the electric machine (3) () (¶¶0034-0035, ), 
the starting component (8) (6; Figs 1-2) provided either by a separate launch clutch or by at least one of the plurality of shift elements (¶¶0019; “Alternatively, the transmission can be designed as a stepped automatic with hydrodynamic torque converter / lock-up clutch as starting element”), 
the control unit configured for: 
during travel with the internal combustion engine (2) () running and the separating clutch (7) () engaged, monitoring a rotational speed of one of more of the internal combustion engine (2) (), the electric machine (3) (), the transmission (4) (), and the driven end (5) in order to detect an increase in driving resistance (¶¶, 0022, 0024-0025); and 
when the monitored rotational speed falls below or reaches a first limiting value (G3), partially disengaging the separating clutch (7) () toward a disengagement position in which a torque transmitted by the separating clutch (7) () (¶¶; “before reaching the minimum speed, so that it is already at an operating point when reaching the minimum speed and can be quickly brought to the corresponding position when reaching the minimum speed in which it decouples the internal combustion engine at least partially from the electric machine. For this purpose, for example, in the case of a threshold value which is above the minimum speed, the coupling element can already be activated and thus be brought to the corresponding operating point. In other embodiments, however, the minimum speed is chosen so that it takes into account a certain delay has the coupling element until it decouples the internal combustion engine at least partially from the electric machine. In yet other embodiments, the coupling element, however, is almost instantaneously able to provide the at least partial decoupling and in such embodiments, the coupling element is then driven when the determined speed is less than or equal to the minimum speed.”).
Schaefer et al. fail to explicitly disclose:
is adjusted such that an idling speed controller of the internal combustion engine (2) accelerates the rotational speed of the internal combustion engine (2) (2; Figs 1-2)  toward an idling speed of the internal combustion engine (2) (2; Figs 1-2) (¶¶).  
Schaefer et al. disclose:
a prior art system upon which the claimed invention (claimed invention) can be seen as an “improvement” ( explanation if necessary).
Sommermann et al. teach:
a prior art system using a known technique that is applicable to the system of Schaefer et al.  Namely, the technique of adjusting the torque transmitted by a separating clutch such that an idling speed controller of the internal combustion engine accelerates the rotational speed of the internal combustion engine toward an idling speed of the internal combustion engine (¶¶0007, 0011-0013, 0015-0016, 0034, 0036; “The electromotive operation … is maintained until the engine speed back to a predetermined value above the idle speed setpoint of the internal combustion engine 2 has risen and is then deactivated again in the context of the stalling protection.”; “control device 1 the operation of the coupling by means of the signal line 16 monitor and thereby recognize starting operations and / or switching operations … for activating the stalling protection, … upon detection of a switching operation at the time of the coupling-in operation, the electromotive operation …  is activated,”) in order to avoid stalling (¶¶0007, 0011-0013, 0015-0016, 0034, 0036). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Sommermann et al. to the system of Schaefer et al. would have yielded predicable results and resulted in an improved method.  Namely, a system that would adjust the torque transmitted by a separating clutch such that an idling speed controller of the internal combustion engine accelerates the rotational speed of the internal combustion engine toward an idling speed of the internal combustion engine in Schaefer et al. to in order to avoid stalling (¶¶0012-0013, 0015-0016, 0034, 0036) (See: MPEP 2143(I)(D)).
 disclose:
wherein a gas pedal of the hybrid vehicle is actuated and a brake pedal of the hybrid vehicle is not actuated during the monitoring of the rotational speed and during the partial disengaging of the separating clutch
However, the combination of references disclose:
a prior art device upon which the claimed invention can be seen as an “improvement” 
Shimanaka  teaches:
a prior art method using a known technique that is applicable to the deviceof the combination of references. Namely, the technique of actuating a gas pedal of the hybrid vehicle is actuated and a not actuating brake pedal of the hybrid vehicle during the monitoring of the rotational speed and during the partial disengaging of the separating clutch (Col 2, Lines 4-18, Col 3, Lines 13-28) in order to prevent engine stalling (Col 2, Lines 4-18, Col 3, Lines 13-28). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Shimanaka to the device of the combination of references would have yielded predicable results and resulted in an improved device.  Namely, a device that would actuate a gas pedal of the hybrid vehicle and not actuating brake pedal of the hybrid vehicle during the monitoring of the rotational speed and during the partial disengaging of the separating clutch in the combination of references in order to prevent engine stalling (Col 2, Lines 4-18, Col 3, Lines 13-28) (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
A control unit configured to implement the method of claim 13 on a control side (: ¶¶).
  are rejected under 35 U.S.C. 103 as being unpatentable over  and  and Shimanka as applied above and further in view of  () hereinafter .
Regarding Claim , 
 disclose:
further comprising determining a pilot control component for the disengagement position of the separating clutch (7) based at least in part on the presently maximally possible idling torque of the internal combustion engine (2) 
 disclose:
a prior art  upon which the claimed invention  can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of determining a pilot control component for the disengagement position of the separating clutch (7) based at least in part on the presently maximally possible idling torque of the internal combustion engine (¶¶) in order to improve performance by accounting for maximum possible idling torque value, via feedforward control (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would determining a pilot control component for the disengagement position of the separating clutch (7) based at least in part on the presently maximally possible idling torque of the internal combustion engine in the combination of references to improve performance by accounting for maximum possible idling torque value, via feedforward control (¶¶). See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
further comprising subsequently reengaging the separating clutch (7) when both the rotational speed of the internal combustion engine (2) and the rotational speed of the electric machine (3) exceed a second limiting value (G5), wherein the second limiting value (G5) is greater than the first limiting value (G3). 
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of subsequently reengage the separating clutch (7) when both the rotational speed of the internal combustion engine (2) and the rotational speed of the electric machine (3) exceed a second limiting value (G5), wherein the second limiting value (G5) is greater than the first limiting value (G3) (¶¶) in order to improve synchronization speed (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would s subsequently reengage the separating clutch (7) when both the rotational speed of the internal combustion engine (2) and the rotational speed of the electric machine (3) exceed a second limiting value (G5), wherein the second limiting value (G5) is greater than the first limiting value (G3) (¶¶) in the combination of references to improve synchronization speed (¶¶) See: MPEP 2143(I)(D)).
  are rejected under 35 U.S.C. 103 as being unpatentable over   and Shimanka as applied above and further in view of  () hereinafter .
Regarding Claim , 
 disclose:
wherein determining the disengagement position of the separating clutch (7) comprises continuing to determine the disengagement position of the separating clutch (7) based at least in part on an idling torque of the internal combustion engine (2) presently demanded by the idling speed governor of the internal combustion engine (2) such that the torque transmitted by the separating clutch (7) in the disengagement position corresponds to a difference between the presently maximally possible idling torque and the idling torque presently demanded by the idling speed governor of the internal combustion engine (2) minus an offset. 
 disclose:
a prior art  upon which the claimed invention (claimed invention) can be seen as an “improvement” 
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of continuing to determine the disengagement position of the separating clutch (7) based at least in part on an idling torque of the internal combustion engine (2) presently demanded by the idling speed governor of the internal combustion engine (2) such that the torque transmitted by the separating clutch (7) in the disengagement position corresponds to a difference between the presently maximally possible idling torque and the idling torque presently demanded by the idling speed governor of the internal combustion engine (2) minus an offset () in order to avoid engine deterioration (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would continue to determine the disengagement position of the separating clutch (7) based at least in part on an idling torque of the internal combustion engine (2) presently demanded by the idling speed governor of the internal combustion engine (2) such that the torque transmitted by the separating clutch (7) in the disengagement position corresponds to a difference between the presently maximally possible idling torque and the idling torque presently demanded by the idling speed governor of the internal combustion engine (2) minus an offset in   to avoid engine deterioration (¶¶). (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein determining the disengagement position of the separating clutch (7) comprises continuing to determine the disengagement position of the separating clutch (7) based at least in part on a maximally permitted idling torque of the idling speed governor of the internal combustion engine (2) such that the torque transmitted by the separating clutch (7) in the disengagement position corresponds to a difference between the presently maximally possible idling torque and the maximally permitted idling torque of the idling speed governor minus an offset.  
 disclose:
a prior art  upon which the claimed invention (claimed invention) can be seen as an “improvement” 
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of continuing to determine the disengagement position of the separating clutch (7) based at least in part on an idling torque of the internal combustion engine (2) presently demanded by the idling speed governor of the internal combustion engine (2) such that the torque transmitted by the separating clutch (7) in the disengagement position corresponds to a difference between the presently maximally possible idling torque and the idling torque presently demanded by the idling speed governor of the internal combustion engine (2) minus an offset () in order to avoid engine deterioration (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would continue to determine the disengagement position of the separating clutch (7) based at least in part on an idling torque of the internal combustion engine (2) presently demanded by the idling speed governor of the internal combustion engine (2) such that the torque transmitted by the separating clutch (7) in the disengagement position corresponds to a difference between the presently maximally possible idling torque and the idling torque presently demanded by the idling speed governor of the internal combustion engine (2) minus an offset in   to avoid engine deterioration (¶¶). (See: MPEP 2143(I)(D)).

Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 - one of the shift elements 8 of the transmission 4 can act as a transmission-internal starting component. (See PgPub: ¶¶) 
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747